Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11-16, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-8, 11-15, 23, and 24 is not disclosed or taught by the prior art wherein the first degree of freedom is rotational movement of the lance about an axis oriented at right angles to a mounting plate of the mounting assembly: wherein the second degree of freedom is linear movement of the lance in one of a first direction towards the mounting assembly and a second direction away from the mounting assembly; and a communication device including programming operable to control the rotational movement and the linear movement of the lance relative to the mounting assembly along with the remaining limitations of the claims.
The method as claimed in claims 16 and 18-22 is not disclosed or taught by the prior art including the steps of controlling movement of the lance relative to openings defined in a face plate of the heat exchanger using the programming in the communication device; moving the lance from one opening in the face plate to another opening in the face plate by rotating the lance about an axis oriented at right angles to a mounting plate of the mounting assembly, and linearly moving the lance in one of a first direction towards the mounting assembly and a second direction away from the mounting assembly along with the remaining limitations of the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855